DETAILED ACTION
	Claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite the terms “the final value” without antecedent basis. For the purpose of examination these claims are construed as being dependent on claim 2 which provides antecedent basis for these terms.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole .

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US Pub.No.2015/0013002).
Re Claim 1. Smith discloses a machine-readable medium comprising instructions that, when executed by a processor, cause the processor to: [order], 5as part of an execution of a trusted process (i.e. the hidden execution environment may be for operations such as implemented to follow a formal security model that provide higher integrity than a general-purpose OS) [Smith, para.0020], a plurality of processes into a sequence comprising a first process, at least one intermediate process, and a last process (i.e. Launch of an application depends on successful launch of each preceding layer down to the HRM, details of which are shown in FIG. 8, which describes a flow 500' of launch operations in accordance with one embodiment of the present invention. As seen, the HRM layer 510' is launched implicitly as part of a Patch-at-Reset mechanism where microcode (and therefore the HRM) is executed. HRM code itself is signed as part of manufacturing.  Included in the code image is a code signing key (HPK) that is a manufacturer-issued Rivest Shamir Adelman (RSA) 2048 or larger public key) [Smith, para.0051, Fig.8 depicts first process HRM, intermediate process Kernel-0 and last process Kernel-1 including further processes Apps 0-n]; 
launch of an application depends on successful launch of each preceding layer down to the HRM, details of which are shown in FIG. 8 [Smith, para.0051].
Smith further discloses: generate, as part of an execution of the first process, a value based on a code portion of the process following the first process in the sequence (i.e. When the HRM loads the Kernel-0 code, it computes a hash (e.g., an AES-CMAC hash) of Kernel-0 code that is compared to the hash value in the manifest) [Smith, para.0052]; and 10generate, as part of an execution of each intermediate process, a respective value based on the value generated by the process preceding the intermediate process in the sequence (i.e. If Kernel-0 image integrity is verified, an extend register 515', which may be within a processor, may be updated with the hash value and a flag indicating successful verification (e.g., K0_SUCCESS_BIT=TRUE).  Otherwise, the register is updated to indicate failed verification (e.g., K0_SUCCESS_BIT=FALSE). The Kernel-0 layer 520' may be initiated when the HRM launches Kernel-0 and passes the HPK public key to Kernel-0 only if the ) [Smith, para.0052-0053] and based on a code portion associated with the process following the intermediate process in the sequence  (i.e. When Kernel-0 loads the Kernel-1 code, it computes a hash (e.g., AES-CMAC hash) of the Kernel-1 code that is compared to the hash value in the Kernel-1 manifest) [Smith, para.0053].  
15 Re Claim 2. Smith discloses the machine-readable medium of claim 1, Smith further discloses: comprising instructions that, when executed by a processor, cause the processor to modify, as part of an execution of a last one of the at least one intermediate process, a final value based on the value generated by a preceding process in the sequence (i.e. If Kernel-1 image integrity is verified, extend register 515' is updated with the hash value and a flag indicating successful verification (e.g., K1_SUCCESS_BIT=TRUE)) [Smith, para.0054, i.e. extend register is generated by a preceding process] and based on a code portion associated with one of the first process and a further process (i.e. Kernel-0 loads a Kernel-1 manifest that includes the Kernel-1 code, a hash of the code, an application launch control policy (AppLCP) that contains a whitelist of acceptable-to-run applications on Kernel-1, and a signature of the HPK.  The AppLCP is hashed and extended into extend register 515'.  The AppLCP format may include version information that is included ) [Smith, para.0053].   
Re Claim 3. Smith discloses the machine-readable medium of claim 1, Smith further discloses: comprising instructions that, when executed by a processor, cause the processor to receive, as part of an execution of the trusted process, a representation of the final value (i.e. If Kernel-1 image integrity is verified, extend register 515' is updated with the hash value and a flag indicating successful verification (e.g., K1_SUCCESS_BIT=TRUE)) [Smith, para.0054].     
25 Re Claim 4. Smith discloses the machine-readable medium of claim 1, Smith further discloses: wherein ordering the plurality of processes into a sequence comprises randomizing the order of the plurality of processes in the sequence (i.e. A policy, separate from the AppLCP, determines which applications are to be loaded.  The application integrity check is successful if the Kernel-1 computed hash (AES-CMAC) matches the hash value contained in the AppLCP.  A history of application launch results may be recorded in a launch history 535'…………… The verifier supplies a nonce (e.g., Nonce-1) to Kernel-1, which ensures the attestation result is fresh (i.e., is not replayed from a previous request).  Kernel-1 may then construct a hash of the launch history that is passed to the HRM with Nonce-1 for processing. The HRM incorporates the launch history hash, nonce, ) [Smith, para.0054-0056, hashing the launch history with a nonce randomized the sequence].       
Re Claim 5. Smith discloses the machine-readable medium of claim 1, Smith further discloses: comprising instructions that, when 30executed by a processor, cause the processor to: modify, as part of an execution of the first process, the value generated by the first process using a key associated with the first process;  WO 2018/194568PCT/US2017/02815613modify, as part of an execution of each intermediate process, the respective value generated by the intermediate process using a respective key associated with the intermediate process; and modify, as part of an execution of the final process, the final value using a key 5associated with the last process (i.e. a page swap attack can be addressed by including a page index value taken from page metadata in the CMAC. Page index values are determined by the HRM which relies on hardware protections to thwart attackers.  …………………..  An alternative technique may use a second monotonic counter as a more reliable unique identifier) [Smith, para.0035].  
Re Claim 6. Smith discloses the machine-readable medium of claim 1, Smith further discloses: comprising instructions that, when executed by a processor, cause the processor to modify, as part of an execution of the first process, the value generated by the first process using a seed (i.e. The HRM incorporates the launch history )[Smith, para.0056, the OwnerID is being interpreted as a seed], (i.e. Then a private key (e.g., a so-called EPID) can be used to digitally sign the contents of the extend register.  In turn, a corresponding public key can cryptographically verify the signature of the EPID private key.  In some embodiments, an OwnerID value can also be provided by the entity responsible for determining the platform's privacy and security policy) [Smith, para.0045].    
Re Claim 7. Smith discloses the machine-readable medium of claim 1, Smith further discloses: comprising instructions that, when executed by a processor, cause the processor to verify the final value (i.e. a verifier may initiate a request to obtain proof of environment integrity………………………………The signed attestation record is returned to Kernel-1, and is then forwarded to the original verifier.  The verifier checks the EPID signature using a public copy of the private key that it received previously) [Smith, para.0055-0056].      
Re Claim 8. Smith discloses the machine-readable medium of claim 1, Smith further discloses: wherein the instructions to cause the 15processor to generate, as part of an execution of the first process, the value based on a code portion of a process following the first process in the sequence comprise instructions to cause the processor to pause  When the HRM loads the Kernel-0 code, it computes a hash (e.g., an AES-CMAC hash) of Kernel-0 code that is compared to the hash value in the manifest…………………………………………. The Kernel-0 layer 520' may be initiated when the HRM launches Kernel-0 and passes the HPK public key to Kernel-0 only if the flag bit is set (e.g., K0_SUCCESS_BIT=TRUE)) [Smith, para.0052-0053, loading kernel-0, and resuming execution only once the flag bit is set, has been interpreted as pausing kernel-0 until the HRM has set the flag at which point kernel-0 is resumed].  
Re Claim 9. Smith discloses a machine-readable medium comprising instructions that, when executed by a processor, cause the processor to: execute a first process to generate a value based on an information element and a code portion associated with a second process, the information element being based 25on a code portion associated with the first process (i.e. When the HRM loads the Kernel-0 code, it computes a hash (e.g. an AES-CMAC hash) of Kernel-0 code that is compared to the hash value in the manifest.  The manifest signature is verified using the HPK code-signing key.  If Kernel-0 image integrity is verified, an extend register 515', which may be within a processor, may be updated with the hash value and a flag indicating successful verification (e.g., K0_SUCCESS_BIT=TRUE). Otherwise, the register is updated to ) [Smith, para.0052]; 
 	Smith does not explicitly dislcose: and provide the value to one of the second process and a trusted process  however Smith discloses that. The Kernel-0 layer 520' may be initiated when the HRM launches Kernel-0 and passes the HPK public key to Kernel-0 only if the flag bit is set (e.g., K0_SUCCESS_BIT=TRUE). Otherwise, the HRM disallows Kernel-0 or Kernel-1 use of the extend register [Smith, para.0053].  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention that Smith is suggesting to “provide the value to one of the second process and a trusted process” because the teaching of Smith provides two alternatives: one alternative is when the flag is false and “otherwise, the HRM disallows Kernel-0 use of the extend register” and the other alternative is when the flag is true in which case it is understood that the HRM allows Kernel-0 use of the extend register i.e. providing the value to the second process.
Re Claim 10. Smith discloses the machine-readable medium of claim 9, Smith further discloses: wherein the instructions to generate the value comprise instructions that, when executed by a processor, cause the processor 30to instruct the second process to pause execution, calculate the value, and instruct the second process to resume execution (i.e.  When the HRM loads the Kernel-0 code, it computes a hash (e.g., an AES-CMAC hash) of Kernel-0 code that is compared The Kernel-0 layer 520' may be initiated when the HRM launches Kernel-0 and passes the HPK public key to Kernel-0 only if the flag bit is set (e.g., K0_SUCCESS_BIT=TRUE)) [Smith, para.0052-0053, loading kernel-0, and resuming execution only once the flag bit is set, has been interpreted as pausing kernel-0 until the HRM has set the flag at which point kernel-0 is resumed].  
Re Claim 11. Smith discloses the machine-readable medium of claim 9, Smith further discloses: wherein the information element comprises at least one of a key, a seed and a value from another process (i.e. If Kernel-0 image integrity is verified, an extend register 515', which may be within a processor, may be updated with the hash value and a flag indicating successful verification (e.g., K0_SUCCESS_BIT=TRUE).  Otherwise, the register is updated to indicate failed verification (e.g., K0_SUCCESS_BIT=FALSE)) [Smith, para.0052, the flag is interpreted as a key].  
Re Claim 12. Smith discloses the machine-readable medium of claim 9, Smith further discloses: wherein the instructions to generate the value comprise instructions that, when executed by a processor, cause the processor to calculate a hash function of a portion of memory that contains at least part of the 5second process (i.e. When the HRM loads the Kernel-0 code, it computes a hash (e.g., an AES-CMAC hash) of Kernel-0 code that is compared to the hash value in the manifest.  The manifest signature is verified using the HPK ) [Smith, para.0052]; 
Re Claim 13. Smith discloses the machine-readable medium of claim 9, Smith further discloses: comprising instructions that, when executed by a processor, cause the processor to compare the value with an expected value (i.e. The Kernel-0 layer 520' may be initiated when the HRM launches Kernel-0 and passes the HPK public key to Kernel-0 only if the flag bit is set (e.g., K0_SUCCESS_BIT=TRUE)) [Smith, para.0053, i.e. the flag within the extended register is compared to the value TRUE].  
Re Claim 14. Smith discloses the machine-readable medium of claim 9, Smith further discloses: comprising instructions that, when executed by a processor, cause the processor to execute the second process to receive the value, generate a further value based on the value and a code portion associated with a further process (i.e. Kernel-0 loads a Kernel-1 manifest that includes the Kernel-1 code, a hash of the code, an application launch control policy (AppLCP) that contains a whitelist of acceptable-to-run applications on Kernel-1, and a signature of the HPK.  The AppLCP is hashed and extended into extend register 515'.  The AppLCP format may  )[Smith, para.0053-0055], and provide the further value to one of the further process and the 15trusted process (i.e. The HRM incorporates the launch history hash, nonce, extend register and an OwnerID (described below) into a message that is then digitally signed by the private key.  The signed attestation record is returned to Kernel-1, and is then forwarded to the original verifier) [Smith, para.0053-0056].  
Re Claim 15. In a manner similar to the rejection of claims 1 and 7 above, Smith discloses: a device comprising: a memory; a plurality of ordered processing modules including a first processing module and 20a last processing module; the first processing module including a first hash calculation module to calculate a hash value of a portion of the memory associated with the next processing module; the last processing module 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434